Name: 2008/310/EC: Council Decision of 7 April 2008 appointing seven UK members and seven UK alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-04-17

 17.4.2008 EN Official Journal of the European Union L 107/30 COUNCIL DECISION of 7 April 2008 appointing seven UK members and seven UK alternate members to the Committee of the Regions (2008/310/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Government of the United Kingdom, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Seven members' seats on the Committee of the Regions have become vacant following the expiry of the mandates of Ms ASHTON, Mr BODFISH, Ms Olive BROWN, Ms COLEMAN, Ms BUTLER, Mr McCONNELL and Ms OLDFATHER. Five alternate members' seats have become vacant following the expiry of the mandates of Mr ANGELL, Mr FOOTE-WOOD, Ms KAGAN, Ms DAVIES and Mr LYON. One alternate member's seat has become vacant following the resignation of Mr LOCHHEAD. One alternate member's seat becomes vacant following Mr MALCOLM's appointment as member, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Linda GILLHAM, Member of Runnymede Borough Council,  Dave WILCOX, Member of Derbyshire County Council,  Iain MALCOLM, Member of South Tyneside Council (change of mandate),  Doris ANSARI, Member of Cornwall County Council,  Christine CHAPMAN, Member of the National Assembly of Wales,  Keith BROWN, Member of the Scottish Parliament,  Irene OLDFATHER, Member of the Scottish Parliament; and (b) as alternate members:  Kathy POLLARD, Member of Suffolk County Council,  Doreen HUDDART, Member of Newcastle-upon-Tyne City Council,  Feryat DEMIRCI, Member of London Borough of Hackney,  Cindy HUGHES, Member of Darlington Borough Council,  Nerys EVANS, Member of the National Assembly of Wales,  Allison McINNES, Member of the Scottish Parliament,  Ted BROCKLEBANK, Member of the Scottish Parliament. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 7 April 2008. For the Council The President R. Ã ½ERJAV (1) OJ L 56, 25.2.2006, p. 75.